MEMORANDUM **
Jagdish Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s denial of asylum based on an adverse credibility finding. Kaur’s testimony conflicts with documentation provided by Canadian immigration officials regarding matters that go to the heart of her claim, including whether her daughter died in Canada, or in India at the hands of the police, and whether her husband traveled to Canada with her, or remained in India where the police detained and beat him. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004). Moreover, the IJ’s negative assessment of Kaur’s demeanor was specific and cogent, and therefore supports the adverse credibility finding. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999).
Because Kaur failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.